United States Court of Appeals
                     For the First Circuit


No. 09-2086

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         MATTHEW DAVIS,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Richard Stearns, U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
                   Souter,* Associate Justice,
                    and Stahl, Circuit Judge.


     Paúl Camarena, by Appointment of the Court, for appellant.
     John A. Wortmann, Jr., Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, and Dina Michael
Chaitowitz, Assistant United States Attorney, were on brief, for
appellee.


                         April 12, 2012



     *
       Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.